Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
March 10, 2006 by and between Superior Essex Inc. (the “Company”) and David S.
Aldridge (“Executive”).

 

The Company and Executive entered into that certain Employment Agreement dated
as of March 15, 2004 (the “Original Agreement”). The Company and Executive
desire to amend and restate the Original Agreement as set forth herein.

 

THEREFORE, in consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the Company and Executive amend and
restate the Original Agreement as follows:

 


1.                                      TERM OF EMPLOYMENT. SUBJECT TO THE
PROVISIONS OF SECTION 8 OF THIS AGREEMENT, EXECUTIVE SHALL CONTINUE TO BE
EMPLOYED BY THE COMPANY FOR A PERIOD COMMENCING ON JANUARY 1, 2004 AND ENDING ON
DECEMBER 31, 2006 (THE “EMPLOYMENT TERM”) ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT COMMENCING WITH
DECEMBER 31, 2006 AND ON EACH ANNIVERSARY THEREOF (EACH AN “EXTENSION DATE”),
THE EMPLOYMENT TERM SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL ONE-YEAR
PERIOD, UNLESS THE COMPANY OR EXECUTIVE PROVIDES THE OTHER PARTY HERETO 90 DAYS
PRIOR WRITTEN NOTICE BEFORE THE NEXT EXTENSION DATE THAT THE EMPLOYMENT TERM
SHALL NOT BE SO EXTENDED. THE OCCURRENCE OF A CHANGE IN CONTROL (AS DEFINED IN
THE SUPERIOR ESSEX INC. 2005 INCENTIVE PLAN) SHALL NOT AFFECT THE TERM OF THIS
AGREEMENT.


 


2.                                      POSITION.


 


A.                                        DURING THE EMPLOYMENT TERM, EXECUTIVE
SHALL SERVE AS AN EXECUTIVE VICE PRESIDENT OF THE COMPANY AND THE CHIEF
FINANCIAL OFFICER OF THE COMPANY. IN SUCH POSITION, EXECUTIVE SHALL HAVE SUCH
DUTIES AND AUTHORITY, CONSISTENT WITH SUCH POSITION WITH THE COMPANY, AS SHALL
BE DETERMINED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”) OR THE CHIEF EXECUTIVE OF THE COMPANY. EXECUTIVE SHALL REPORT DIRECTLY
TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.


 


B.                                       DURING THE EMPLOYMENT TERM, EXECUTIVE
WILL DEVOTE EXECUTIVE’S FULL BUSINESS TIME AND BEST EFFORTS TO THE PERFORMANCE
OF EXECUTIVE’S DUTIES HEREUNDER AND WILL NOT ENGAGE IN ANY OTHER BUSINESS,
PROFESSION OR OCCUPATION FOR COMPENSATION OR OTHERWISE WHICH WOULD CONFLICT OR
INTERFERE, IN ANY SIGNIFICANT RESPECT, WITH THE RENDITION OF SUCH SERVICES
EITHER DIRECTLY OR INDIRECTLY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD.
NOTWITHSTANDING THE FOREGOING, EXECUTIVE MAY, WITHOUT THE PRIOR APPROVAL OF THE
BOARD, (I) MAKE AND MANAGE PERSONAL BUSINESS INVESTMENTS OF EXECUTIVE’S CHOICE,
SUBJECT TO THE PRIOR WRITTEN CONSENT OF THE BOARD IF ANY SUCH INVESTMENT IS
BEYOND MERELY BUYING AND SELLING IN THE ORDINARY COURSE (AND, IN SO DOING,
MAY SERVE AS AN OFFICER, DIRECTOR, AGENT OR EMPLOYEE OF ENTITIES AND BUSINESS
ENTERPRISES THAT ARE RELATED TO SUCH PERSONAL INVESTMENTS) AND (II) SERVE IN ANY
CAPACITY WITH ANY CIVIC, EDUCATIONAL OR CHARITABLE ORGANIZATION OR ANY
GOVERNMENTAL ENTITY OR TRADE ASSOCIATION; PROVIDED THAT IN EACH CASE,

 

--------------------------------------------------------------------------------


 


AND IN THE AGGREGATE, SUCH ACTIVITIES DO NOT CONFLICT OR INTERFERE, IN ANY
SIGNIFICANT RESPECT, WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER OR
CONFLICT WITH SECTION 9.


 


C.                                        NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION 2, EXECUTIVE AGREES TO SERVE WITHOUT ADDITIONAL
COMPENSATION, IF ELECTED OR APPOINTED THERETO, AS A DIRECTOR OF THE COMPANY AND
ANY OF ITS SUBSIDIARIES AND IN ONE OR MORE EXECUTIVE OFFICES OF ANY OF THE
COMPANY’S SUBSIDIARIES, PROVIDED THAT EXECUTIVE IS INDEMNIFIED FOR SERVING IN
ANY AND ALL SUCH CAPACITIES.


 


3.                                      BASE SALARY. DURING THE EMPLOYMENT TERM,
THE COMPANY SHALL PAY EXECUTIVE A BASE SALARY AT THE ANNUAL RATE OF $400,000
(EFFECTIVE AS OF APRIL 2006), PAYABLE IN REGULAR INSTALLMENTS IN ACCORDANCE WITH
THE COMPANY’S USUAL PAYMENT PRACTICES (BUT NOT LESS OFTEN THAN MONTHLY).
EXECUTIVE’S BASE SALARY SHALL BE REVIEWED ANNUALLY BY THE BOARD, AND EXECUTIVE
SHALL BE ENTITLED TO SUCH INCREASES IN THE BASE SALARY, IF ANY, AS MAY BE
DETERMINED FROM TIME TO TIME IN THE SOLE DISCRETION OF THE BOARD. ONCE
INCREASED, SUCH BASE SALARY SHALL NOT BE DECREASED AND NO INCREASE SHALL SERVE
TO LIMIT OR REDUCE ANY OTHER OBLIGATION TO EXECUTIVE UNDER THIS AGREEMENT.
EXECUTIVE’S ANNUAL BASE SALARY, AS IN EFFECT FROM TIME TO TIME, IS HEREINAFTER
REFERRED TO AS THE “BASE SALARY”.


 


4.                                      ANNUAL BONUS. WITH RESPECT TO EACH
FISCAL YEAR ENDING DURING THE EMPLOYMENT TERM, EXECUTIVE SHALL BE ELIGIBLE TO
EARN AN ANNUAL BONUS AWARD (AN “ANNUAL BONUS”) BASED UPON THE ACHIEVEMENT OF
CERTAIN PERFORMANCE TARGETS, AS REASONABLY ESTABLISHED BY THE BOARD IN GOOD
FAITH, AFTER CONSULTATION WITH EXECUTIVE; PROVIDED, HOWEVER, THAT EXECUTIVE
SHALL HAVE A TARGET ANNUAL BONUS OF 55% OF THE BASE SALARY, SUBJECT TO
EXECUTIVE’S ACHIEVEMENT OF SUCH PERFORMANCE TARGETS.


 


5.                                      EQUITY ARRANGEMENTS. EXHIBIT A ATTACHED
HERETO DESCRIBES CERTAIN EQUITY AWARDS GRANTED TO EXECUTIVE IN CONNECTION WITH
THE EXECUTION OF THE ORIGINAL AGREEMENT.


 


6.                                      EMPLOYEE BENEFITS. DURING THE EMPLOYMENT
TERM, EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE COMPANY’S (OR ITS
AFFILIATES’) EMPLOYEE BENEFIT PLANS, PROGRAMS AND ARRANGEMENTS AS IN EFFECT FROM
TIME TO TIME (COLLECTIVELY, THE “EMPLOYEE BENEFITS”), ON THE SAME BASIS AS THOSE
BENEFITS GENERALLY ARE MADE AVAILABLE TO OTHER SENIOR EXECUTIVES OF THE COMPANY,
COMMENSURATE WITH EXECUTIVE’S POSITION WITH THE COMPANY. SUCH BENEFITS SHALL
INCLUDE, BUT NOT BE LIMITED TO, THE SUPERIOR ESSEX INC. SENIOR EXECUTIVE
RETIREMENT PLAN (THE “SERP”) OR ANOTHER PLAN PROVIDING MATERIALLY THE SAME
BENEFITS AS THE SERP.


 


7.                                      BUSINESS EXPENSES AND PERQUISITES.


 


A.                                        BUSINESS AND OTHER EXPENSES. DURING
THE EMPLOYMENT TERM, REASONABLE BUSINESS EXPENSES INCURRED BY EXECUTIVE IN THE
PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER SHALL BE REIMBURSED BY THE COMPANY
IN ACCORDANCE WITH COMPANY POLICIES.

 

2

--------------------------------------------------------------------------------


 


B.                                       PERQUISITES. WHILE EMPLOYED HEREUNDER,
EXECUTIVE SHALL BE ENTITLED TO (I) ANY PERQUISITES THAT GENERALLY ARE MADE
AVAILABLE TO OTHER SENIOR EXECUTIVES OF THE COMPANY AND (II) THOSE PERQUISITES
SET FORTH ON EXHIBIT B ATTACHED HERETO.


 


8.                                      TERMINATION. THE EMPLOYMENT TERM AND
EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED BY EITHER PARTY AT ANY TIME
AND FOR ANY REASON IN THE MANNER PROVIDED HEREIN. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THE PROVISIONS OF THIS SECTION 8 SHALL EXCLUSIVELY
GOVERN EXECUTIVE’S RIGHTS UPON TERMINATION OF EMPLOYMENT WITH THE COMPANY AND
ITS AFFILIATES. WHENEVER THIS AGREEMENT PROVIDES FOR THE PAYMENT OF A LUMP SUM
BENEFIT FOLLOWING TERMINATION OF EMPLOYMENT, SUCH PAYMENT SHALL BE MADE WITHIN
30 DAYS AFTER THE EMPLOYMENT TERMINATION DATE, SUBJECT TO THE EXECUTION AND
NON-REVOCATION OF THE RELEASE REFERRED TO IN SECTION 8(H). NOTWITHSTANDING THE
FOREGOING, TO THE EXTENT REQUIRED TO COMPLY WITH SECTION 409A OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND THE APPLICABLE REGULATIONS AND
GUIDANCE THEREUNDER, ANY PAYMENT UNDER THIS SECTION 8 SHALL BE DELAYED TO THE
FIRST DAY AFTER THE SIX-MONTH ANNIVERSARY OF EXECUTIVE’S SEPARATION FROM
SERVICE, AS DEFINED IN CODE SECTION 409A AND THE APPLICABLE REGULATIONS AND
GUIDANCE THEREUNDER (THE “DELAYED PAYMENT DATE”).


 


A.                                        BY THE COMPANY FOR CAUSE OR
RESIGNATION BY EXECUTIVE WITHOUT GOOD REASON.


 


(I)                                      THE EMPLOYMENT TERM AND EXECUTIVE’S
EMPLOYMENT HEREUNDER MAY BE TERMINATED BY THE COMPANY FOR CAUSE AND SHALL
TERMINATE AUTOMATICALLY UPON EXECUTIVE’S RESIGNATION WITHOUT GOOD REASON;
PROVIDED, HOWEVER, THAT EXECUTIVE WILL BE REQUIRED TO GIVE THE COMPANY AT LEAST
30 DAYS ADVANCE WRITTEN NOTICE OF A RESIGNATION WITHOUT GOOD REASON.


 


(II)                                   FOR PURPOSES OF THIS AGREEMENT, “CAUSE”
SHALL MEAN (A) EXECUTIVE’S CONTINUED WILLFUL FAILURE TO PERFORM SUBSTANTIALLY
EXECUTIVE’S DUTIES HEREUNDER (OTHER THAN AS A RESULT OF TOTAL OR PARTIAL
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS) FOLLOWING WRITTEN NOTICE BY THE
COMPANY TO EXECUTIVE OF SUCH FAILURE, (B) DISHONESTY IN THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER WHICH IS INJURIOUS (OTHER THAN IN SOME IMMATERIAL
OR DE MINIMIS RESPECT) TO THE FINANCIAL CONDITION OR BUSINESS REPUTATION OF THE
COMPANY OR ANY OF ITS AFFILIATES, (C) EXECUTIVE’S CONVICTION OF, OR PLEA OF
GUILTY OR NOLO CONTENDERE TO, A CRIME CONSTITUTING (Y) A FELONY UNDER THE LAWS
OF THE UNITED STATES OR ANY STATE THEREOF OR (Z) A MISDEMEANOR INVOLVING
MISCONDUCT BY EXECUTIVE IN HIS PERSONAL OR PROFESSIONAL CONDUCT PUNISHABLE BY
IMPRISONMENT OF MORE THAN THREE DAYS OR A FINE IN EXCESS OF $5,000 (OTHER THAN A
TRAFFIC VIOLATION), WHICH IS REASONABLY LIKELY TO DAMAGE THE BUSINESS, PROSPECTS
OR REPUTATION OF THE COMPANY OR ANY OF ITS AFFILIATES IN ANY RESPECT,
(D) EXECUTIVE’S WILLFUL MALFEASANCE OR WILLFUL MISCONDUCT IN CONNECTION WITH
EXECUTIVE’S DUTIES HEREUNDER OR ANY ACT OR OMISSION WHICH IS INJURIOUS (OTHER
THAN IN SOME IMMATERIAL OR DE MINIMIS RESPECT) TO THE FINANCIAL CONDITION OR
BUSINESS REPUTATION OF THE COMPANY OR ANY OF ITS AFFILIATES OR (E) EXECUTIVE’S
BREACH OF THE PROVISIONS OF SECTION 9 OR 10 OF THIS AGREEMENT (OTHER THAN A
BREACH WHICH IS INSUBSTANTIAL AND INSIGNIFICANT, TAKING INTO ACCOUNT ALL OF THE
CIRCUMSTANCES); PROVIDED, HOWEVER, THAT ANY EVENT DESCRIBED IN CLAUSES (A),
(B) AND (D) OF THIS SECTION 8(A)(II) SHALL


 

3

--------------------------------------------------------------------------------


 


CONSTITUTE CAUSE ONLY IF EXECUTIVE FAILS TO CURE SUCH EVENT, TO THE REASONABLE
SATISFACTION OF THE BOARD, WITHIN 10 DAYS AFTER RECEIPT FROM THE COMPANY OF
WRITTEN NOTICE OF THE EVENT WHICH CONSTITUTES CAUSE.


 


(III)                                IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY FOR CAUSE OR IF EXECUTIVE RESIGNS WITHOUT GOOD REASON, EXECUTIVE
SHALL BE ENTITLED TO RECEIVE:


 

(A)                               THE BASE SALARY THROUGH THE DATE OF
TERMINATION;

 

(B)                                 ANY ANNUAL BONUS EARNED BUT UNPAID AS OF THE
DATE OF TERMINATION FOR ANY PREVIOUSLY COMPLETED FISCAL YEAR;

 

(C)                                 REIMBURSEMENT FOR ANY UNREIMBURSED BUSINESS
EXPENSES PROPERLY INCURRED BY EXECUTIVE IN ACCORDANCE WITH COMPANY POLICY PRIOR
TO THE DATE OF EXECUTIVE’S TERMINATION; AND

 

(D)                                SUCH EMPLOYEE BENEFITS, IF ANY, AS TO WHICH
EXECUTIVE MAY BE ENTITLED UNDER THE EMPLOYEE BENEFIT PLANS OF THE COMPANY OR ANY
OF ITS AFFILIATES, INCLUDING, WITHOUT LIMITATION, ANY VESTED ACCRUED BENEFIT
UNDER THE SERP (THE AMOUNTS DESCRIBED IN CLAUSES (A) THROUGH (D) HEREOF BEING
REFERRED TO AS THE “ACCRUED RIGHTS”).

 

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 8(a)(iii), Section 8(d) or Sections 12(k), (m) and (n), or any payments
to be made on the Delayed Payment Date, Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

 


B.                                       DISABILITY OR DEATH.


 


(I)                                      THE EMPLOYMENT TERM AND EXECUTIVE’S
EMPLOYMENT HEREUNDER SHALL TERMINATE UPON EXECUTIVE’S DEATH AND MAY BE
TERMINATED BY THE COMPANY IF EXECUTIVE BECOMES PHYSICALLY OR MENTALLY
INCAPACITATED AND IS THEREFORE REASONABLY LIKELY TO BE UNABLE FOR A PERIOD OF
SIX CONSECUTIVE MONTHS OR FOR AN AGGREGATE OF NINE MONTHS IN ANY TWELVE
CONSECUTIVE MONTH PERIOD TO PERFORM EXECUTIVE’S MATERIAL DUTIES (SUCH INCAPACITY
IS HEREINAFTER REFERRED TO AS “DISABILITY”). ANY QUESTION AS TO THE EXISTENCE OF
THE DISABILITY OF EXECUTIVE AS TO WHICH EXECUTIVE AND THE COMPANY CANNOT AGREE
SHALL BE DETERMINED IN WRITING BY A QUALIFIED INDEPENDENT PHYSICIAN MUTUALLY
ACCEPTABLE TO EXECUTIVE AND THE COMPANY. IF EXECUTIVE AND THE COMPANY CANNOT
AGREE AS TO A QUALIFIED INDEPENDENT PHYSICIAN, EACH SHALL APPOINT SUCH A
PHYSICIAN AND THOSE TWO PHYSICIANS SHALL SELECT A THIRD WHO SHALL MAKE SUCH
DETERMINATION IN WRITING. THE DETERMINATION OF DISABILITY MADE IN WRITING TO THE
COMPANY AND EXECUTIVE SHALL BE FINAL AND CONCLUSIVE FOR ALL PURPOSES OF THE
AGREEMENT.


 


(II)                                   UPON TERMINATION OF EXECUTIVE’S
EMPLOYMENT HEREUNDER FOR DISABILITY OR DEATH, EXECUTIVE OR EXECUTIVE’S ESTATE
(AS THE CASE MAY BE) SHALL BE ENTITLED

 

4

--------------------------------------------------------------------------------


 


TO RECEIVE:


 


(A)                               THE ACCRUED RIGHTS; AND


 


(B)                                 A LUMP SUM PAYMENT EQUAL TO A PRO-RATA
PORTION OF EXECUTIVE’S ANNUAL BONUS FOR THE FISCAL YEAR IN WHICH EXECUTIVE’S
TERMINATION OCCURS (DETERMINED BY MULTIPLYING THE AMOUNT EXECUTIVE WOULD BE ABLE
TO RECEIVE IF THE DATE OF TERMINATION WERE THE END OF THE FISCAL YEAR BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS DURING THE PERFORMANCE
YEAR OF TERMINATION THAT EXECUTIVE IS EMPLOYED BY THE COMPANY AND THE
DENOMINATOR OF WHICH IS 365); PROVIDED, THAT THE APPLICABLE PERFORMANCE TARGETS
ARE MET FOR THE PORTION OF THE FISCAL YEAR DURING WHICH EXECUTIVE WAS EMPLOYED
BY THE COMPANY; PROVIDED, FURTHER, THAT NO AMOUNT SHALL BE PAID TO EXECUTIVE IF
AT THE TIME OF SUCH TERMINATION NO BONUS WOULD BE PAYABLE BASED ON THE ACTUAL
ACHIEVEMENT OF CORPORATE, BUSINESS UNIT AND INDIVIDUAL PERFORMANCE RESULTS AS OF
THE DATE OF TERMINATION (FOR EXAMPLE, IF ACTUAL PERFORMANCE THROUGH THE DATE OF
TERMINATION REPRESENTED 90% OF TARGET PERFORMANCE OBJECTIVES FOR THE YEAR,
EXECUTIVE WOULD BE ENTITLED TO A PRORATA PORTION OF THE CORRESPONDING PERCENTAGE
OF HIS TARGET ANNUAL BONUS BASED ON THE APPLICABLE PERFORMANCE MATRIX, AND IF
THE THRESHOLD LEVEL OF PERFORMANCE OBJECTIVES WAS NOT ACHIEVED, NO BONUS WOULD
BE PAID).


 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(b)(ii), Section 8(d) or Sections 12(k),
(m) and (n), or any payments to be made on the Delayed Payment Date, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

 


C.                                        BY THE COMPANY WITHOUT CAUSE OR
RESIGNATION BY EXECUTIVE FOR GOOD REASON.


 


(I)                                      THE EMPLOYMENT TERM AND EXECUTIVE’S
EMPLOYMENT HEREUNDER MAY BE TERMINATED BY THE COMPANY WITHOUT CAUSE (OTHER THAN
BY REASON OF DEATH OR DISABILITY) OR BY EXECUTIVE’S RESIGNATION FOR GOOD REASON.


 


(II)                                   FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” SHALL MEAN, WITHOUT EXECUTIVE’S WRITTEN CONSENT, (A) A REDUCTION IN
EXECUTIVE’S BASE SALARY AS THEN IN EFFECT, (B) A REDUCTION IN EXECUTIVE’S TARGET
ANNUAL BONUS TO LESS THAN 55% OF THE BASE SALARY OR A MATERIAL REDUCTION BY THE
COMPANY OF EMPLOYEE BENEFITS TO WHICH EXECUTIVE IS ENTITLED (OTHER THAN AN
OVERALL REDUCTION IN BENEFITS THAT AFFECTS SUBSTANTIALLY ALL FULL-TIME EMPLOYEES
OF THE COMPANY AND ITS AFFILIATES), (C) EXECUTIVE’S REMOVAL FROM THE POSITION OF
EXECUTIVE VICE PRESIDENT OF THE COMPANY OR CHIEF FINANCIAL OFFICER OF THE
COMPANY, (D) A MATERIAL ADVERSE CHANGE IN EXECUTIVE’S AUTHORITY, DUTIES AND
RESPONSIBILITIES OR REPORTING LINES, (E) A RELOCATION OF EXECUTIVE’S PRINCIPAL
PLACE OF EMPLOYMENT WITH THE COMPANY OF MORE THAN 35 MILES FROM EXECUTIVE’S THEN
CURRENT WORK LOCATION, (F) THE COMPANY’S FAILURE TO PAY AMOUNTS TO WHICH
EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT, OR (G) THE COMPANY’S GIVING WRITTEN
NOTICE THAT IT ELECTS NOT TO EXTEND THE EMPLOYMENT TERM PURSUANT TO SECTION 1 OF
THIS AGREEMENT; PROVIDED THAT ANY EVENT DESCRIBED IN CLAUSES (A) THROUGH
(F) ABOVE SHALL CONSTITUTE GOOD REASON ONLY IF THE

 

5

--------------------------------------------------------------------------------


 


COMPANY FAILS TO CURE SUCH EVENT WITHIN 20 DAYS AFTER RECEIPT FROM EXECUTIVE OF
WRITTEN NOTICE OF THE EVENT WHICH CONSTITUTES GOOD REASON; PROVIDED, FURTHER,
THAT GOOD REASON SHALL CEASE TO EXIST FOR AN EVENT DESCRIBED IN CLAUSES
(A) THROUGH (F) ABOVE ON THE 60TH DAY FOLLOWING THE LATER OF ITS OCCURRENCE OR
EXECUTIVE’S KNOWLEDGE THEREOF, UNLESS EXECUTIVE HAS GIVEN THE COMPANY WRITTEN
NOTICE THEREOF PRIOR TO SUCH DATE.


 


(III)                                IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY WITHOUT CAUSE (OTHER THAN BY REASON OF DEATH OR DISABILITY) OR IF
EXECUTIVE RESIGNS FOR GOOD REASON OTHER THAN AS PROVIDED IN
SECTION 8(C)(IV) BELOW, EXECUTIVE SHALL BE ENTITLED TO RECEIVE:


 

(A)                           THE ACCRUED RIGHTS;

 

(B)                             A LUMP SUM PAYMENT EQUAL TO EXECUTIVE’S THEN
BASE SALARY; PROVIDED THAT THE AMOUNT DESCRIBED IN THIS CLAUSE (B) SHALL BE
REDUCED BY ANY OTHER CASH SEVERANCE PAYABLE TO EXECUTIVE UNDER ANY OTHER PLANS,
PROGRAMS OR ARRANGEMENTS OF THE COMPANY OR ITS AFFILIATES (BUT EXCLUDING THE
SERP);

 

(C)                             A LUMP SUM PAYMENT EQUAL TO A PRO-RATA PORTION
OF EXECUTIVE’S ANNUAL BONUS FOR THE FISCAL YEAR IN WHICH EXECUTIVE’S TERMINATION
OCCURS (DETERMINED BY MULTIPLYING THE AMOUNT EXECUTIVE WOULD BE ABLE TO RECEIVE
IF THE DATE OF TERMINATION WERE THE END OF THE FISCAL YEAR BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS DURING THE PERFORMANCE YEAR OF
TERMINATION THAT EXECUTIVE IS EMPLOYED BY THE COMPANY AND THE DENOMINATOR OF
WHICH IS 365); PROVIDED, THAT THE APPLICABLE PERFORMANCE TARGETS ARE MET FOR THE
PORTION OF THE FISCAL YEAR DURING WHICH EXECUTIVE WAS EMPLOYED BY THE COMPANY;
PROVIDED, FURTHER, THAT NO AMOUNT SHALL BE PAID TO EXECUTIVE IF AT THE TIME OF
SUCH TERMINATION NO BONUS WOULD BE PAYABLE BASED ON THE ACTUAL ACHIEVEMENT OF
CORPORATE, BUSINESS UNIT AND INDIVIDUAL PERFORMANCE RESULTS AS OF THE DATE OF
TERMINATION (FOR EXAMPLE, IF ACTUAL PERFORMANCE THROUGH THE DATE OF TERMINATION
REPRESENTED 90% OF TARGET PERFORMANCE OBJECTIVES FOR THE YEAR, EXECUTIVE WOULD
BE ENTITLED TO A PRORATA PORTION OF THE CORRESPONDING PERCENTAGE OF HIS TARGET
ANNUAL BONUS BASED ON THE APPLICABLE PERFORMANCE MATRIX, AND IF THE THRESHOLD
LEVEL OF PERFORMANCE OBJECTIVES WAS NOT ACHIEVED, NO BONUS WOULD BE PAID);

 

(D)                                SUBJECT TO EXECUTIVE’S CONTINUED COMPLIANCE
WITH THE PROVISIONS OF SECTIONS 9 AND 10 OF THIS AGREEMENT (OTHER THAN A BREACH
WHICH IS INSUBSTANTIAL AND INSIGNIFICANT, TAKING INTO ACCOUNT ALL OF THE
CIRCUMSTANCES), FOR A PERIOD OF TWELVE MONTHS FOLLOWING THE DATE OF SUCH
TERMINATION, CONTINUED PARTICIPATION IN THE HEALTH AND WELFARE PLANS MAINTAINED
BY THE COMPANY OR ANY OF ITS AFFILIATES AS IN EFFECT FROM TIME TO TIME DURING
SUCH TWELVE-MONTH PERIOD, ON THE SAME BASIS AS THE COMPANY AND ITS AFFILIATES
PROVIDES SUCH PLANS FOR ITS THEN ACTIVELY EMPLOYED EXECUTIVES (WHICH
MAY INCLUDE, WITHOUT LIMITATION, MEDICAL, DENTAL, DISABILITY AND LIFE
INSURANCE), AND THE COMPANY AND EXECUTIVE SHALL SHARE THE COSTS OF THE
CONTINUATION OF SUCH COVERAGE IN THE SAME PROPORTION AS SUCH COSTS WERE SHARED
IMMEDIATELY PRIOR TO EXECUTIVE’S TERMINATION; PROVIDED, HOWEVER, THAT SUCH
PARTICIPATION SHALL TERMINATE, OR THE BENEFITS UNDER SUCH PLAN SHALL BE REDUCED,
IF

 

6

--------------------------------------------------------------------------------


 

AND TO THE EXTENT EXECUTIVE BECOMES COVERED (OR IS ELIGIBLE TO BECOME COVERED)
DURING SUCH PERIOD BY PLANS OF A SUBSEQUENT EMPLOYER OR OTHER ENTITY TO WHICH
EXECUTIVE PROVIDES SERVICES PROVIDING COMPARABLE BENEFITS OR IF EXECUTIVE FAILS
TO PAY ANY REQUIRED CONTRIBUTION OR PREMIUM. SUCH COVERAGE SHALL BE CREDITED
AGAINST THE TIME PERIOD THAT EXECUTIVE AND EXECUTIVE’S DEPENDENTS ARE ENTITLED
TO RECEIVE CONTINUED COVERAGE UNDER THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1985, AS AMENDED; AND

 

(E)                              THE COMPENSATION COMMITTEE OF THE COMPANY MAY,
BUT NEED NOT, PROVIDE THAT (I) ALL OR ANY PART OF EXECUTIVE’S UNVESTED STOCK
OPTIONS, INCLUDING, BUT NOT LIMITED TO, THE INITIAL OPTION DESCRIBED IN
EXHIBIT A, THEN HELD BY EXECUTIVE SHALL BECOME VESTED AND EXERCISABLE AS OF THE
DATE OF TERMINATION AND MAY CONTINUE TO BE EXERCISABLE FOR A DESIGNATED PERIOD
OF TIME NOT TO EXCEED THE LATER OF THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE
DATE AT WHICH, OR DECEMBER 31 OF THE CALENDAR YEAR IN WHICH, THE OPTION WOULD
OTHERWISE HAVE EXPIRED, AS PROVIDED IN THE ORIGINAL OPTION AGREEMENT, BUT IN NO
EVENT TO EXCEED THE ORIGINAL FULL TERM OF THE OPTION; AND/OR THAT (II) ALL OR
ANY PART OF VESTING RESTRICTIONS ON OTHER OUTSTANDING EQUITY AWARDS, INCLUDING
BUT NOT LIMITED TO THE RESTRICTED SHARES DESCRIBED IN EXHIBIT A, THEN HELD BY
EXECUTIVE SHALL VEST AND CEASE TO BE RESTRICTED AS OF THE DATE OF TERMINATION.
SUCH DECISION MAY BE BASED ON SUCH FACTORS, IF ANY, AS THE COMPENSATION
COMMITTEE SHALL DETERMINE, INCLUDING, BUT NOT LIMITED TO, THE COMPANY’S
FINANCIAL CONDITION AND MARKET CONDITIONS. NOTWITHSTANDING THE FOREGOING, TO THE
EXTENT THAT ANY PORTION OF EXECUTIVE’S OUTSTANDING EQUITY AWARDS ARE SUBJECT TO
MARKET OR PERFORMANCE CRITERIA (OTHER THAN SERVICE REQUIREMENTS) AFFECTING
VESTING OR EXERCISABILITY AND SUCH MARKET OR PERFORMANCE CRITERIA HAVE BEEN
SATISFIED AS OF THE DATE OF TERMINATION, THAT PORTION OF THE AWARD SHALL BE
DEEMED FULLY VESTED AS OF THE DATE OF TERMINATION.

 

(IV)                               IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY WITHOUT CAUSE (OTHER THAN BY REASON OF DEATH OR DISABILITY) OR IF
EXECUTIVE RESIGNS FOR GOOD REASON AT ANY TIME DURING THE PERIOD BEGINNING ON THE
DATE OF A CHANGE IN CONTROL (AS DEFINED IN THE SUPERIOR ESSEX INC. 2005
INCENTIVE PLAN) AND ENDING ONE YEAR AFTER THE DATE OF SUCH CHANGE IN CONTROL,
EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE BENEFITS AS PROVIDED UNDER
SECTION 8(C)(III)(A), (B) AND (D), EXCEPT THAT THE AMOUNT PAID PURSUANT TO
SECTION 8(C)(III)(B) SHALL BE EQUAL TO TWO TIMES THE SUM OF (I) EXECUTIVE’S THEN
BASE SALARY, PLUS (II) EXECUTIVE’S TARGET ANNUAL BONUS FOR THE FISCAL YEAR IN
WHICH EXECUTIVE’S TERMINATION PURSUANT TO THIS SECTION 8(C)(IV) OCCURRED,
REDUCED BY ANY OTHER CASH SEVERANCE PAYABLE TO EXECUTIVE UNDER ANY OTHER PLANS,
PROGRAMS OR ARRANGEMENTS OF THE COMPANY OR ITS AFFILIATES (BUT EXCLUDING THE
SERP).

 

(v)                                  Following Executive’s termination of
employment by the Company without Cause (other than by reason of Executive’s
death or Disability) or by Executive’s resignation for Good Reason, except as
set forth in this Section 8(c), Section 8(d) or Sections 12(k), (m) and (n), or
any payments to be made on the Delayed Payment Date, Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

 

7

--------------------------------------------------------------------------------


 


D.                                       EFFECT OF A CHANGE IN CONTROL ON EQUITY
AWARDS.


 


(I)                                      ACCELERATED VESTING. IN ADDITION TO THE
RIGHTS DESCRIBED ABOVE, UPON THE OCCURRENCE OF A CHANGE IN CONTROL (AS DEFINED
IN THE SUPERIOR ESSEX INC. 2005 INCENTIVE PLAN), (A) ALL OF EXECUTIVE’S
OUTSTANDING STOCK OPTIONS, INCLUDING THE INITIAL OPTIONS, AND ANY OTHER EQUITY
AWARDS IN THE NATURE OF APPRECIATION RIGHTS (COLLECTIVELY, “APPRECIATION
RIGHTS”), SHALL BECOME FULLY VESTED AND EXERCISABLE AS OF THE DATE OF THE CHANGE
IN CONTROL AND, UNLESS SETTLED IN ACCORDANCE WITH SECTION 8(D)(II) BELOW, SHALL
REMAIN EXERCISABLE UNTIL THE LATER OF THE 15TH DAY OF THE THIRD MONTH FOLLOWING
THE DATE AT WHICH, OR DECEMBER 31 OF THE CALENDAR YEAR IN WHICH, THE EQUITY
AWARDS WOULD OTHERWISE HAVE EXPIRED, AS PROVIDED IN THE ORIGINAL AWARD
AGREEMENT, BUT IN NO EVENT AFTER THE ORIGINAL FULL TERM OF THE EQUITY AWARD, AND
(B) ALL TIME-BASED OR PERFORMANCE-BASED VESTING RESTRICTIONS ON EXECUTIVE’S
OUTSTANDING RESTRICTED STOCK, RESTRICTED STOCK UNITS AND OTHER EQUITY AWARDS
(COLLECTIVELY, “RESTRICTED RIGHTS”) SHALL LAPSE AS OF THE DATE OF THE CHANGE IN
CONTROL.


 


(II)                                   SETTLEMENT OF AWARDS IN CERTAIN EVENTS.
THE FOLLOWING SHALL APPLY ONLY UPON THE OCCURRENCE OF A CHANGE IN CONTROL IN
WHICH THE CONSIDERATION PAID TO COMPANY SHAREHOLDERS IS CONSIDERATION OTHER THAN
SHARES IN THE RESULTING OR SURVIVING ENTITY THAT ARE LISTED FOR TRADING ON A
NATIONALLY RECOGNIZED EXCHANGE. IN SUCH EVENT, (A) ALL OF EXECUTIVE’S
APPRECIATION RIGHTS SHALL VEST AND BE CANCELLED SIMULTANEOUSLY WITH THE CHANGE
IN CONTROL AND EXECUTIVE SHALL BE ENTITLED TO RECEIVE THEREFOR THE SAME
TRANSACTION CONSIDERATION AS IF HE WERE A SHAREHOLDER OF THE COMPANY HOLDING THE
NUMBER OF SHARES OF COMPANY COMMON STOCK HAVING A FAIR MARKET VALUE, AS OF THE
EFFECTIVE TIME OF THE CHANGE IN CONTROL, EQUAL TO (X) THE EXCESS, IF ANY, OF THE
VALUE OF THE CONSIDERATION PER SHARE TO BE RECEIVED BY COMPANY SHAREHOLDERS IN
SUCH CHANGE OF CONTROL, OVER THE EXERCISE PRICE FOR SUCH APPRECIATION RIGHT,
LESS (Y) APPLICABLE WITHHOLDING TAXES; AND (B) ALL OF EXECUTIVE’S RESTRICTED
RIGHTS SHALL VEST AND BE CANCELLED SIMULTANEOUSLY WITH THE CHANGE IN CONTROL AND
EXECUTIVE SHALL BE ENTITLED TO RECEIVE THEREFOR THE SAME TRANSACTION
CONSIDERATION AS IF HE WERE A SHAREHOLDER OF THE COMPANY HOLDING THE NUMBER OF
SHARES OF COMPANY COMMON STOCK HAVING A FAIR MARKET VALUE, AS OF THE EFFECTIVE
TIME OF THE CHANGE IN CONTROL, EQUAL TO THE VALUE OF SUCH RESTRICTED RIGHTS,
LESS APPLICABLE WITHHOLDING TAXES.


 

e.                                    Expiration of Employment Term.

 


(I)                                      ELECTION NOT TO EXTEND THE EMPLOYMENT
TERM. IN THE EVENT EITHER PARTY ELECTS NOT TO EXTEND THE EMPLOYMENT TERM
PURSUANT TO SECTION 1, UNLESS EXECUTIVE’S EMPLOYMENT IS EARLIER TERMINATED
PURSUANT TO PARAGRAPHS (A), (B) OR (C) OF THIS SECTION 8, EXECUTIVE’S
TERMINATION OF EMPLOYMENT HEREUNDER (WHETHER OR NOT EXECUTIVE CONTINUES AS AN
EMPLOYEE OF THE COMPANY OR ANY AFFILIATE THEREAFTER) SHALL BE DEEMED TO OCCUR ON
THE CLOSE OF BUSINESS ON THE DAY IMMEDIATELY PRECEDING THE NEXT SCHEDULED
EXTENSION DATE. IF THE COMPANY SO ELECTS NOT TO EXTEND THE EMPLOYMENT TERM,
EXECUTIVE SHALL BE TREATED AS HAVING RESIGNED FOR GOOD REASON AND EXECUTIVE’S
RIGHTS AND OBLIGATIONS SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 8(C). IF
EXECUTIVE SO ELECTS NOT TO EXTEND THE EMPLOYMENT TERM, EXECUTIVE SHALL BE
ENTITLED TO RECEIVE THE ACCRUED RIGHTS.

 

8

--------------------------------------------------------------------------------


 

Following such termination of Executive’s employment hereunder as a result of
either party’s election not to extend the Employment Term, except as set forth
in this Section 8(e)(i), Section 8(d) or Sections 12(k), (m) and (n), or any
payments to be made on the Delayed Payment Date, Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 


(II)                                   CONTINUED EMPLOYMENT BEYOND THE
EXPIRATION OF THE EMPLOYMENT TERM. UNLESS THE PARTIES OTHERWISE AGREE IN
WRITING, CONTINUATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR ANY
AFFILIATE BEYOND THE EXPIRATION OF THE EMPLOYMENT TERM SHALL BE DEEMED AN
EMPLOYMENT AT-WILL AND SHALL NOT BE DEEMED TO EXTEND ANY OF THE PROVISIONS OF
THIS AGREEMENT AND EXECUTIVE’S EMPLOYMENT MAY THEREAFTER BE TERMINATED AT WILL
BY EITHER EXECUTIVE OR THE COMPANY (OR AFFILIATE); PROVIDED THAT THE PROVISIONS
OF SECTIONS 9, 10, 11 AND 12(M) OF THIS AGREEMENT SHALL SURVIVE ANY TERMINATION
OF THIS AGREEMENT OR EXECUTIVE’S TERMINATION OF EMPLOYMENT HEREUNDER.


 


F.                                          NOTICE OF TERMINATION. ANY PURPORTED
TERMINATION OF EMPLOYMENT BY THE COMPANY OR BY EXECUTIVE (OTHER THAN DUE TO
EXECUTIVE’S DEATH) SHALL BE COMMUNICATED BY NOTICE OF TERMINATION TO THE OTHER
PARTY HERETO IN ACCORDANCE WITH SECTION 12(H) HEREOF. FOR PURPOSES OF THIS
AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A WRITTEN NOTICE WHICH SHALL
INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND
SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION OF EMPLOYMENT UNDER THE PROVISION SO INDICATED.


 


G.                                       BOARD/COMMITTEE RESIGNATION. UPON
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE SHALL BE DEEMED
TO HAVE RESIGNED, AS OF THE DATE OF SUCH TERMINATION AND TO THE EXTENT
APPLICABLE, FROM THE BOARD OF DIRECTORS (AND ANY COMMITTEES THEREOF) OF THE
COMPANY OR ITS AFFILIATES. EXECUTIVE AGREES TO EXECUTE ANY DOCUMENTATION
REASONABLY REQUESTED BY THE COMPANY TO EVIDENCE SUCH RESIGNATION, BUT
EXECUTIVE’S FAILURE TO COMPLY SHALL NOT AFFECT THE RESIGNATION, WHICH IS
AUTOMATIC.


 


H.                                       EXECUTION OF RELEASE OF ALL CLAIMS.
UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE AGREES TO
EXECUTE A RELEASE OF ALL CLAIMS AGAINST THE COMPANY AND ITS SHAREHOLDERS, AND
ANY OF THEIR RESPECTIVE SUBSIDIARIES, AFFILIATES, SHAREHOLDERS, PARTNERS,
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS (THE “PROTECTED GROUP”), SUBSTANTIALLY
IN THE FORM ATTACHED HERETO AS EXHIBIT C. NOTWITHSTANDING ANYTHING SET FORTH IN
THIS AGREEMENT TO THE CONTRARY, UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR
ANY REASON, EXECUTIVE SHALL NOT RECEIVE ANY PAYMENTS OR BENEFITS TO WHICH
EXECUTIVE MAY BE ENTITLED HEREUNDER (OTHER THAN THOSE WHICH BY LAW CANNOT BE
SUBJECT TO THE EXECUTION OF A RELEASE) IF EXECUTIVE FAILS TO EXECUTE SUCH A
RELEASE OR REVOKES SUCH RELEASE.


 


9.                                         NON-COMPETITION.


 


A.                                        EXECUTIVE ACKNOWLEDGES AND RECOGNIZES
THE HIGHLY COMPETITIVE NATURE OF THE BUSINESSES OF THE COMPANY AND ITS
AFFILIATES AND ACCORDINGLY AGREES AS FOLLOWS:

 

9

--------------------------------------------------------------------------------


 


(I)                                      DURING THE EMPLOYMENT TERM AND, FOR A
PERIOD OF TWELVE MONTHS FOLLOWING THE DATE EXECUTIVE CEASES TO BE EMPLOYED BY
THE COMPANY FOR ANY REASON (THE “RESTRICTED PERIOD”), EXECUTIVE WILL NOT,
WHETHER ON EXECUTIVE’S OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY
PERSON, FIRM, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, CORPORATION OR OTHER
BUSINESS ORGANIZATION, ENTITY OR ENTERPRISE WHATSOEVER (“PERSON”), DIRECTLY OR
INDIRECTLY SOLICIT OR ASSIST IN SOLICITING IN COMPETITION WITH THE COMPANY OR
ITS AFFILIATES, THE WIRE OR CABLE BUSINESS OF ANY CLIENT OR PROSPECTIVE CLIENT:


 

(A)                               WITH WHOM EXECUTIVE HAD PERSONAL CONTACT OR
DEALINGS ON BEHALF OF THE COMPANY OR ITS AFFILIATES DURING THE ONE YEAR PERIOD
PRECEDING EXECUTIVE’S TERMINATION OF EMPLOYMENT;

 

(B)                                 WITH WHOM EMPLOYEES REPORTING TO EXECUTIVE
HAVE HAD PERSONAL CONTACT OR DEALINGS ON BEHALF OF THE COMPANY OR ITS AFFILIATES
DURING THE ONE YEAR PERIOD IMMEDIATELY PRECEDING EXECUTIVE’S TERMINATION OF
EMPLOYMENT; OR

 

(C)                                 FOR WHOM EXECUTIVE HAD DIRECT OR INDIRECT
RESPONSIBILITY DURING THE ONE-YEAR PERIOD IMMEDIATELY PRECEDING EXECUTIVE’S
TERMINATION OF EMPLOYMENT.

 


(II)                                   DURING THE RESTRICTED PERIOD, EXECUTIVE
WILL NOT DIRECTLY OR INDIRECTLY:


 

(A)                               ENGAGE IN ANY BUSINESS THAT MANUFACTURES OR
DISTRIBUTES WIRE OR CABLE IN COMPETITION WITH THE COMPANY OR ITS AFFILIATES IN
ANY GEOGRAPHICAL AREA THAT IS WITHIN 100 MILES OF ANY GEOGRAPHICAL AREA WHERE
THE COMPANY OR ITS AFFILIATES MANUFACTURES OR DISTRIBUTES WIRE OR CABLE (A
“COMPETITIVE BUSINESS”);

 

(B)                                 ENTER THE EMPLOY OF, OR RENDER ANY SERVICES
TO, ANY PERSON (OR ANY DIVISION OR CONTROLLED OR CONTROLLING AFFILIATE OF ANY
PERSON) WHO OR WHICH ENGAGES IN A COMPETITIVE BUSINESS;

 

(C)                                 ACQUIRE A FINANCIAL INTEREST IN, OR
OTHERWISE BECOME ACTIVELY INVOLVED WITH, ANY COMPETITIVE BUSINESS, DIRECTLY OR
INDIRECTLY, AS AN INDIVIDUAL, PARTNER, SHAREHOLDER, OFFICER, DIRECTOR,
PRINCIPAL, AGENT, TRUSTEE OR CONSULTANT; OR

 

(D)                                INTERFERE WITH, OR ATTEMPT TO INTERFERE WITH,
BUSINESS RELATIONSHIPS (WHETHER FORMED BEFORE, ON OR AFTER THE DATE OF THIS
AGREEMENT) BETWEEN THE COMPANY OR ANY OF ITS AFFILIATES AND CUSTOMERS, CLIENTS,
SUPPLIERS, PARTNERS, MEMBERS OR INVESTORS OF THE COMPANY OR ITS AFFILIATES.

 


(III)                                NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, EXECUTIVE MAY, DIRECTLY OR INDIRECTLY OWN, SOLELY AS AN
INVESTMENT, SECURITIES OF ANY PERSON ENGAGED IN THE BUSINESS OF THE COMPANY OR
ITS AFFILIATES WHICH ARE PUBLICLY TRADED ON A NATIONAL OR REGIONAL STOCK
EXCHANGE OR ON THE OVER-THE-COUNTER MARKET IF EXECUTIVE (A) IS NOT A CONTROLLING
PERSON OF, OR A MEMBER OF A GROUP WHICH CONTROLS, SUCH PERSON AND (B) DOES NOT,
DIRECTLY OR INDIRECTLY, OWN 5% OR MORE OF ANY CLASS OF SECURITIES OF SUCH
PERSON.

 

10

--------------------------------------------------------------------------------


 


(IV)                               DURING THE RESTRICTED PERIOD, EXECUTIVE WILL
NOT, WHETHER ON EXECUTIVE’S OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH
ANY PERSON, DIRECTLY OR INDIRECTLY:


 

(A)                               SOLICIT OR ENCOURAGE ANY EMPLOYEE OF THE
COMPANY OR ITS AFFILIATES TO LEAVE THE EMPLOYMENT OF THE COMPANY OR ITS
AFFILIATES; OR

 

(B)                                 HIRE ANY SUCH EMPLOYEE WHO WAS EMPLOYED BY
THE COMPANY OR ITS AFFILIATES AS OF THE DATE OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT WITH THE COMPANY OR WHO LEFT THE EMPLOYMENT OF THE COMPANY OR ITS
AFFILIATES COINCIDENT WITH, OR WITHIN ONE YEAR PRIOR TO OR AFTER, THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.

 


(V)                                  DURING THE RESTRICTED PERIOD, EXECUTIVE
WILL NOT, DIRECTLY OR INDIRECTLY, SOLICIT OR ENCOURAGE TO CEASE TO WORK WITH THE
COMPANY OR ITS AFFILIATES ANY CONSULTANT THEN UNDER CONTRACT WITH THE COMPANY OR
ITS AFFILIATES.


 


B.                                       IT IS EXPRESSLY UNDERSTOOD AND AGREED
THAT ALTHOUGH EXECUTIVE AND THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN
THIS SECTION 9 TO BE REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A
COURT OF COMPETENT JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER
RESTRICTION CONTAINED IN THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST
EXECUTIVE, THE PROVISIONS OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL
BE DEEMED AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH
MAXIMUM EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE
ENFORCEABLE. ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT
ANY RESTRICTION CONTAINED IN THIS AGREEMENT IS UNENFORCEABLE, AND SUCH
RESTRICTION CANNOT BE AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL
NOT AFFECT THE ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS CONTAINED HEREIN.


 


10.                                CONFIDENTIALITY AND NON-DISPARAGEMENT.


 


A.                                        CONFIDENTIALITY.


 


(I)                                      EXECUTIVE WILL NOT AT ANY TIME (WHETHER
DURING OR AFTER EXECUTIVE’S EMPLOYMENT WITH THE COMPANY) (Y) RETAIN OR USE FOR
THE BENEFIT, PURPOSES OR ACCOUNT OF EXECUTIVE OR ANY OTHER PERSON, OR (Z)
DISCLOSE, DIVULGE, REVEAL, COMMUNICATE, SHARE, TRANSFER OR PROVIDE ACCESS TO ANY
PERSON OUTSIDE THE COMPANY OR ITS AFFILIATES (OTHER THAN ITS PROFESSIONAL
ADVISERS WHO ARE BOUND BY CONFIDENTIALITY OBLIGATIONS), ANY NON-PUBLIC,
PROPRIETARY OR CONFIDENTIAL INFORMATION —INCLUDING WITHOUT LIMITATION TRADE
SECRETS, KNOW-HOW, RESEARCH AND DEVELOPMENT, SOFTWARE, DATABASES, INVENTIONS,
PROCESSES, FORMULAE, TECHNOLOGY, DESIGNS AND OTHER INTELLECTUAL PROPERTY,
INFORMATION CONCERNING FINANCES, INVESTMENTS, PROFITS, PRICING, COSTS, PRODUCTS,
SERVICES, VENDORS, CUSTOMERS, CLIENTS, PARTNERS, INVESTORS, PERSONNEL,
COMPENSATION, RECRUITING, TRAINING, ADVERTISING, SALES, MARKETING, PROMOTIONS,
GOVERNMENT AND REGULATORY ACTIVITIES AND APPROVALS CONCERNING THE PAST, CURRENT
OR FUTURE BUSINESS, ACTIVITIES AND OPERATIONS OF THE COMPANY, ITS SUBSIDIARIES
OR AFFILIATES AND/OR ANY THIRD PARTY THAT HAS DISCLOSED OR PROVIDED ANY OF SAME
TO THE COMPANY OR ITS AFFILIATES ON A CONFIDENTIAL BASIS (“CONFIDENTIAL
INFORMATION”)

 

11

--------------------------------------------------------------------------------


 


WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE BOARD.


 


(II)                                   “CONFIDENTIAL INFORMATION” SHALL NOT
INCLUDE ANY INFORMATION THAT IS (A) GENERALLY KNOWN TO THE INDUSTRY OR THE
PUBLIC OTHER THAN AS A RESULT OF EXECUTIVE’S BREACH OF THIS COVENANT OR ANY
BREACH OF OTHER CONFIDENTIALITY OBLIGATIONS BY THIRD PARTIES; (B) MADE
LEGITIMATELY AVAILABLE TO EXECUTIVE BY A THIRD PARTY WITHOUT BREACH OF ANY
CONFIDENTIALITY OBLIGATION; OR (C) REQUIRED BY LAW TO BE DISCLOSED; PROVIDED,
HOWEVER, THAT EXECUTIVE SHALL GIVE PROMPT WRITTEN NOTICE TO THE COMPANY OF SUCH
REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO REQUIRED, AND COOPERATE (AT
THE COMPANY’S EXPENSE) WITH ANY ATTEMPTS BY THE COMPANY TO OBTAIN A PROTECTIVE
ORDER OR SIMILAR TREATMENT.


 


(III)                                UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY FOR ANY REASON, EXECUTIVE SHALL: (X) CEASE AND NOT THEREAFTER
COMMENCE USE OF ANY CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY (INCLUDING
WITHOUT LIMITATION, ANY PATENT, INVENTION, COPYRIGHT, TRADE SECRET, TRADEMARK,
TRADE NAME, LOGO, DOMAIN NAME OR OTHER SOURCE INDICATOR) OWNED OR USED BY THE
COMPANY, ITS SUBSIDIARIES OR AFFILIATES; (Y) IMMEDIATELY DESTROY, DELETE, OR
RETURN TO THE COMPANY, AT THE COMPANY’S OPTION, ALL ORIGINALS AND COPIES IN ANY
FORM OR MEDIUM (INCLUDING MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES,
LETTERS AND OTHER DATA) IN EXECUTIVE’S POSSESSION OR CONTROL (INCLUDING ANY OF
THE FOREGOING STORED OR LOCATED IN EXECUTIVE’S OFFICE, HOME, LAPTOP OR OTHER
COMPUTER, WHETHER OR NOT COMPANY PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION
OR OTHERWISE RELATE TO THE BUSINESS OF THE COMPANY, ITS AFFILIATES AND
SUBSIDIARIES, EXCEPT THAT EXECUTIVE MAY RETAIN ONLY THOSE PORTIONS OF ANY
PERSONAL NOTES, NOTEBOOKS AND DIARIES THAT DO NOT CONTAIN ANY CONFIDENTIAL
INFORMATION; AND (Z) NOTIFY AND FULLY COOPERATE WITH THE COMPANY (AT THE
COMPANY’S EXPENSE) REGARDING THE DELIVERY OR DESTRUCTION OF ANY OTHER
CONFIDENTIAL INFORMATION OF WHICH EXECUTIVE IS OR BECOMES AWARE.


 


B.                                       NON-DISPARAGEMENT.


 


(I)                                  EXECUTIVE SHALL NOT AT ANY TIME MAKE ANY
ORAL OR WRITTEN STATEMENT ABOUT THE COMPANY, ITS AFFILIATES OR ITS SHAREHOLDERS,
REGARDING ANY OF THE FOREGOING’S FINANCIAL STATUS, BUSINESS, COMPLIANCE WITH
LAWS, ETHICS, SHAREHOLDERS, PARTNERS, PERSONNEL, DIRECTORS, OFFICERS, EMPLOYEES,
CONSULTANTS, AGENTS, SERVICES, BUSINESS METHODS OR OTHERWISE, WHICH IS INTENDED
OR REASONABLY LIKELY TO DISPARAGE ANY MEMBER OF THE PROTECTED GROUP, OR
OTHERWISE DEGRADE ANY MEMBER OF THE PROTECTED GROUP’S REPUTATION IN THE
BUSINESS, INDUSTRY OR LEGAL COMMUNITY IN WHICH ANY SUCH MEMBER OPERATES;
PROVIDED THAT EXECUTIVE SHALL BE PERMITTED TO (A) MAKE ANY STATEMENT THAT IS
REQUIRED BY APPLICABLE SECURITIES OR OTHER LAWS TO BE INCLUDED IN A FILING OR
DISCLOSURE DOCUMENT, (B) ISSUE ANY PRESS RELEASE OR PUBLIC STATEMENT REGARDING
THE FACT OF A TERMINATION OF EXECUTIVE’S EMPLOYMENT, (C) DEFEND HIMSELF AGAINST
ANY STATEMENT MADE BY THE COMPANY OR ITS AFFILIATES THAT IS INTENDED OR
REASONABLY LIKELY TO DISPARAGE EXECUTIVE OR OTHERWISE DEGRADE EXECUTIVE’S
REPUTATION IN THE BUSINESS, INDUSTRY OR LEGAL COMMUNITY IN WHICH EXECUTIVE
OPERATES, ONLY IF EXECUTIVE REASONABLY BELIEVES THAT THE STATEMENTS MADE IN SUCH
DEFENSE ARE NOT FALSE STATEMENTS AND (D) PROVIDE TRUTHFUL TESTIMONY IN ANY LEGAL
PROCEEDING.

 

12

--------------------------------------------------------------------------------


 


(II)                                   THE COMPANY AND ITS AFFILIATES SHALL NOT
ISSUE ANY PRESS RELEASE OR MAKE ANY PUBLIC STATEMENT ABOUT EXECUTIVE WHICH IS
INTENDED OR REASONABLY LIKELY TO DISPARAGE EXECUTIVE, OR OTHERWISE DEGRADE
EXECUTIVE’S REPUTATION IN THE BUSINESS OR INDUSTRY IN WHICH EXECUTIVE OPERATES;
PROVIDED THAT THE COMPANY AND ITS AFFILIATES SHALL BE PERMITTED TO (A) MAKE ANY
STATEMENT THAT IS REQUIRED BY APPLICABLE SECURITIES OR OTHER LAWS TO BE INCLUDED
IN A FILING OR DISCLOSURE DOCUMENT, (B) ISSUE ANY PRESS RELEASE OR PUBLIC
STATEMENT REGARDING THE FACT OF A TERMINATION OF EXECUTIVE’S EMPLOYMENT,
(C) DEFEND ITSELF AGAINST ANY STATEMENT MADE BY EXECUTIVE THAT IS INTENDED OR
REASONABLY LIKELY TO DISPARAGE ANY MEMBER OF THE PROTECTED GROUP OR OTHERWISE
DEGRADE ANY MEMBER OF THE PROTECTED GROUP’S REPUTATION IN THE BUSINESS, INDUSTRY
OR LEGAL COMMUNITY IN WHICH SUCH MEMBER OF THE PROTECTED GROUP OPERATES, ONLY IF
THE COMPANY OR ITS AFFILIATE REASONABLY BELIEVES THAT THE STATEMENTS MADE IN
SUCH DEFENSE ARE NOT FALSE STATEMENTS AND (D) PROVIDE TRUTHFUL TESTIMONY IN ANY
LEGAL PROCEEDING.


 


C.                                        SURVIVAL. THE PROVISIONS OF THIS
SECTION 10 SHALL SURVIVE THE TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY
REASON.


 


11.                                SPECIFIC PERFORMANCE. EXECUTIVE ACKNOWLEDGES
AND AGREES THAT THE COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH
OF ANY OF THE PROVISIONS OF SECTION 9 OR SECTION 10 WOULD BE INADEQUATE AND THE
COMPANY WOULD SUFFER IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH OR
THREATENED BREACH. IN RECOGNITION OF THIS FACT, EXECUTIVE AGREES THAT, IN THE
EVENT OF SUCH A BREACH OR THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW,
THE COMPANY, WITHOUT POSTING ANY BOND, SHALL BE ENTITLED TO CEASE MAKING ANY
PAYMENTS OR PROVIDING ANY BENEFIT OTHERWISE REQUIRED BY THIS AGREEMENT AND
OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC PERFORMANCE, TEMPORARY
RESTRAINING ORDER, TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER EQUITABLE
REMEDY WHICH MAY THEN BE AVAILABLE.


 


12.                                MISCELLANEOUS.


 


A.                                        GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


B.                                       ENTIRE AGREEMENT/AMENDMENTS. THIS
AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
EMPLOYMENT OF EXECUTIVE BY THE COMPANY. THERE ARE NO RESTRICTIONS, AGREEMENTS,
PROMISES, WARRANTIES, COVENANTS OR UNDERTAKINGS BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREIN OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN. THIS
AGREEMENT MAY NOT BE ALTERED, MODIFIED, OR AMENDED EXCEPT BY WRITTEN INSTRUMENT
SIGNED BY THE PARTIES HERETO.


 


C.                                        NO WAIVER. THE FAILURE OF A PARTY TO
INSIST UPON STRICT ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY OCCASION SHALL
NOT BE CONSIDERED A WAIVER OF SUCH PARTY’S RIGHTS OR DEPRIVE SUCH PARTY OF THE
RIGHT THEREAFTER TO INSIST UPON STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM
OF THIS AGREEMENT.

 

13

--------------------------------------------------------------------------------


 


D.                                       SEVERABILITY. IN THE EVENT THAT ANY ONE
OR MORE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL
OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED THEREBY.


 


E.                                        ASSIGNMENT. THIS AGREEMENT, AND ALL OF
EXECUTIVE’S RIGHTS AND DUTIES HEREUNDER, SHALL NOT BE ASSIGNABLE OR DELEGABLE BY
EXECUTIVE. ANY PURPORTED ASSIGNMENT OR DELEGATION BY EXECUTIVE IN VIOLATION OF
THE FOREGOING SHALL BE NULL AND VOID AB INITIO AND OF NO FORCE AND EFFECT. THIS
AGREEMENT MAY BE ASSIGNED BY THE COMPANY TO A PERSON OR ENTITY WHICH IS AN
AFFILIATE AND SHALL BE ASSIGNED TO A SUCCESSOR IN INTEREST TO SUBSTANTIALLY ALL
OF THE BUSINESS OPERATIONS OF THE COMPANY WHICH ASSUMES IN WRITING, OR BY
OPERATION OF LAW, THE OBLIGATIONS OF THE COMPANY HEREUNDER. UPON SUCH
ASSIGNMENT, THE RIGHTS AND OBLIGATIONS OF THE COMPANY HEREUNDER SHALL BECOME THE
RIGHTS AND OBLIGATIONS OF SUCH AFFILIATE OR SUCCESSOR PERSON OR ENTITY;
PROVIDED, HOWEVER, THAT, UNLESS EXECUTIVE CONSENTS TO SUCH ASSIGNMENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD), THE COMPANY SHALL REMAIN
SECONDARILY LIABLE FOR ANY OBLIGATIONS HEREUNDER. FAILURE OF THE COMPANY TO
OBTAIN SUCH ASSUMPTION SUBSTANTIALLY SIMULTANEOUS WITH THE OCCURRENCE OF SUCH
SUCCESSION SHALL BE A BREACH OF THE AGREEMENT AND SHALL ENTITLE EXECUTIVE TO
TERMINATE EMPLOYMENT WITH THE COMPANY FOR GOOD REASON AND EXECUTIVE’S RIGHTS AND
OBLIGATIONS SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 8(C)(III), EXCEPT
THAT FOR PURPOSES OF IMPLEMENTING THE FOREGOING, THE DATE ON WHICH ANY SUCH
SUCCESSION BECOMES EFFECTIVE SHALL BE DEEMED THE DATE OF TERMINATION. AS USED IN
THE AGREEMENT, COMPANY SHALL MEAN THE COMPANY AS HEREIN BEFORE DEFINED AND ANY
SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID WHICH EXECUTES AND DELIVERS
THE AGREEMENT PROVIDED FOR IN THIS SECTION OR WHICH OTHERWISE BECOMES BOUND BY
ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT BY OPERATION OF LAW.


 


F.                                          NO SET-OFF; NO DUTY TO MITIGATE. THE
COMPANY’S OBLIGATION TO PAY EXECUTIVE THE AMOUNTS PROVIDED AND TO MAKE THE
ARRANGEMENTS PROVIDED HEREUNDER SHALL NOT BE SUBJECT TO SET-OFF, COUNTERCLAIM OR
RECOUPMENT OF AMOUNTS OWED BY EXECUTIVE TO THE COMPANY OR ITS AFFILIATES. IN NO
EVENT SHALL EXECUTIVE BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER
ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE TO EXECUTIVE UNDER ANY OF THE
PROVISIONS OF THIS AGREEMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT
OR BENEFITS PROVIDED HEREUNDER BE REDUCED BY ANY COMPENSATION EARNED BY
EXECUTIVE AS A RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER EXCEPT AS PROVIDED IN
SECTION 8(C)(III).


 


G.                                       SUCCESSORS; BINDING AGREEMENT. THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES,
DEVISEES AND LEGATEES.


 


H.                                       NOTICE. FOR THE PURPOSE OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED
BY HAND OR OVERNIGHT COURIER OR THREE DAYS AFTER IT HAS BEEN MAILED BY UNITED
STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO
THE RESPECTIVE ADDRESSES SET FORTH BELOW IN THIS AGREEMENT, OR TO SUCH OTHER
ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN

 

14

--------------------------------------------------------------------------------


 


ACCORDANCE HEREWITH, EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE
ONLY UPON RECEIPT.


 

If to the Company:

 

150 Interstate North Parkway

Atlanta, Georgia 30339

 

Attention: Chief Executive Officer

Copy to: General Counsel

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 


I.                                           EXECUTIVE REPRESENTATION. EXECUTIVE
HEREBY REPRESENTS TO THE COMPANY THAT THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY EXECUTIVE AND THE COMPANY AND THE PERFORMANCE BY EXECUTIVE OF
EXECUTIVE’S DUTIES HEREUNDER SHALL NOT CONSTITUTE A BREACH OF, OR OTHERWISE
CONTRAVENE, THE TERMS OF ANY EMPLOYMENT AGREEMENT OR OTHER AGREEMENT OR POLICY
TO WHICH EXECUTIVE IS A PARTY OR OTHERWISE BOUND.


 


J.                                           PRIOR AGREEMENTS. THIS AGREEMENT
SUPERCEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS (INCLUDING VERBAL AGREEMENTS)
BETWEEN EXECUTIVE AND THE COMPANY AND/OR ITS AFFILIATES REGARDING THE TERMS AND
CONDITIONS OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND/OR ITS AFFILIATES
(OTHER THAN THE SERP AND THE RIGHTS OF EXECUTIVE UNDER SUCH PLAN SHALL NOT BE
EFFECTED OR LIMITED BY THIS AGREEMENT).


 


K.                                        COOPERATION. EXECUTIVE SHALL PROVIDE
EXECUTIVE’S REASONABLE COOPERATION IN CONNECTION WITH ANY ACTION OR PROCEEDING
(OR ANY APPEAL FROM ANY ACTION OR PROCEEDING) WHICH RELATES TO EVENTS OCCURRING
DURING EXECUTIVE’S EMPLOYMENT HEREUNDER. THIS PROVISION SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT. THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ANY
REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH EXECUTIVE’S
PERFORMANCE OF OBLIGATIONS UNDER THIS SECTION 12(K) AT THE REQUEST OF THE
COMPANY AND, FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT HEREUNDER, THE
COMPANY SHALL PAY EXECUTIVE A FEE AT AN HOURLY RATE OF $300 FOR EXECUTIVE’S
PERFORMANCE OF OBLIGATIONS UNDER THIS SECTION 12(K) AT THE REQUEST OF THE
COMPANY; PROVIDED THAT (I) EXECUTIVE IS NOT RECEIVING ANY PAYMENTS PURSUANT TO
SECTION 8(C) OF THIS AGREEMENT AT THE TIME OF EXECUTIVE’S PERFORMANCE OF SUCH
OBLIGATIONS AND (II) EXECUTIVE’S COOPERATION IS NOT IN CONNECTION WITH ANY
ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH THE COMPANY IS PROVIDING OR HAS
PROVIDED ANY PAYMENTS PURSUANT TO SECTION 12(M) OF THIS AGREEMENT.


 


L.                                           WITHHOLDING TAXES. THE COMPANY
MAY WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE
AND LOCAL TAXES AS MAY BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW
OR REGULATION.

 

15

--------------------------------------------------------------------------------


 


M.                                     INDEMNIFICATION. IN THE EVENT EXECUTIVE
IS MADE A PARTY TO ANY THREATENED OR PENDING ACTION, SUIT, OR PROCEEDING,
WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, OR INVESTIGATIVE, BY REASON OF THE FACT
THAT EXECUTIVE IS OR WAS PERFORMING SERVICES UNDER THIS AGREEMENT OR AS AN
EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY, THEN, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL INDEMNIFY EXECUTIVE AGAINST ALL
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES), JUDGMENTS, FINES, AND AMOUNTS
PAID IN SETTLEMENT, AS ACTUALLY AND REASONABLY INCURRED BY EXECUTIVE IN
CONNECTION THEREWITH. SUCH INDEMNIFICATION SHALL CONTINUE AS TO EXECUTIVE EVEN
IF EXECUTIVE HAS CEASED TO BE AN EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY
AND SHALL INURE TO THE BENEFIT OF EXECUTIVE’S HEIRS AND ESTATE. IN THE EVENT
THAT BOTH EXECUTIVE AND THE COMPANY ARE MADE A PARTY TO THE SAME THIRD-PARTY
ACTION, COMPLAINT, SUIT, OR PROCEEDING, THE COMPANY WILL ENGAGE COMPETENT LEGAL
REPRESENTATION, AND EXECUTIVE AGREES TO USE THE SAME REPRESENTATION AT THE
COMPANY’S EXPENSE; PROVIDED THAT IF COUNSEL SELECTED BY THE COMPANY SHALL HAVE A
CONFLICT OF INTEREST THAT PREVENTS SUCH COUNSEL FROM REPRESENTING EXECUTIVE,
EXECUTIVE MAY ENGAGE SEPARATE COUNSEL AND THE COMPANY SHALL PAY ALL REASONABLE
ATTORNEYS’ FEES OF SUCH SEPARATE COUNSEL. IN ADDITION, THE COMPANY AGREES TO
CONTINUE AND MAINTAIN A DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICY
COVERING EXECUTIVE BOTH DURING AND, WHILE POTENTIAL LIABILITY EXISTS, AFTER THE
EMPLOYMENT TERM THAT IS NO LESS FAVORABLE THAN THE POLICY COVERING OTHER
DIRECTORS AND SENIOR OFFICERS OF THE COMPANY.


 


N.                                       LEGAL FEES. IN THE EVENT OF ANY DISPUTE
WITH RESPECT TO THIS AGREEMENT WHICH RESULTS IN A LAWSUIT, ARBITRATION OR OTHER
DISPUTE RESOLUTION, THE PERSON HEARING SUCH DISPUTE SHALL BE ENTITLED TO AWARD
REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED IN CONNECTION
WITH SUCH DISPUTE TO THE PARTY WHICH PREVAILS IN SUBSTANTIALLY ALL MATERIAL
RESPECTS ON THE ISSUES PRESENTED FOR RESOLUTION, AS DETERMINED BY THE PERSON
HEARING SUCH DISPUTE.


 


O.                                       ARBITRATION. ANY DISPUTE OR CONTROVERSY
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, OTHER THAN INJUNCTIVE RELIEF
UNDER SECTION 11 HEREOF OR DAMAGES FOR BREACH OF SECTION 9 OR 10, SHALL BE
SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED BEFORE A SINGLE ARBITRATOR IN
ATLANTA, GEORGIA IN ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. THE
DECISION OF THE ARBITRATOR WILL BE FINAL AND BINDING UPON THE PARTIES HERETO.
JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION.


 


P.                                       COUNTERPARTS. THIS AGREEMENT MAY BE
SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT
AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 


13.                                AUTHORITY. THIS AGREEMENT HAS BEEN DULY
APPROVED AND AUTHORIZED BY ALL NECESSARY ACTION OF THE COMPANY.


 

(signatures on following page)

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

SUPERIOR ESSEX INC.

EXECUTIVE

 

 

 

 

/s/ Stephen M. Carter

 

/s/ David S. Aldridge

 

By:

Stephen M. Carter

David S. Aldridge

 

Chief Executive Officer

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INITIAL EQUITY ARRANGEMENTS

 

(1)                                   Initial Stock Option Grant. On March 15,
2004 (the “Grant Date”), the Company granted Executive a non-qualified stock
option (the “Initial Option”) to purchase 150,000 shares of the Company’s common
stock, par value $.01 (the “Common Stock”) under the Superior Essex Inc. 2003
Stock Incentive Plan (the “2003 Stock Incentive Plan”) at an exercise price
equal to $10, which was amended on November 9, 2005 with respect to 100,000 of
such shares to increase the exercise price to $13.00. Unless otherwise provided
by the Compensation Committee of the Board (the “Committee”), and subject to
Executive’s continued employment by the Company (or its affiliates) through each
vesting date, the Initial Option shall vest and become exercisable in equal
annual installments of 33-1/3% each, on November 10, 2004, November 10, 2005 and
November 10, 2006. The Initial Option was granted pursuant to and, to the extent
not contrary to the terms of this Agreement, is subject to the terms and
conditions of, the 2003 Stock Incentive Plan and the applicable stock option
agreement; provided, however, that upon a Change in Control (as defined in the
2003 Stock Incentive Plan), any unvested portion of the Initial Option then held
by Executive shall become fully vested and exercisable and shall remain
exercisable until the later of the 15th day of the third month following the
date at which, or December 31 of the calendar year in which, the Initial Option
would otherwise have expired, as provided in the original option agreement, but
in no event after the original full term of the Initial Option.

 

(2)                                   Performance Shares. On the Grant Date, the
Company granted Executive 50,000 shares of restricted Common Stock (the
“Restricted Shares”), which were granted pursuant to, and are subject to the
terms and conditions of, the 2003 Stock Incentive Plan and the Company’s
standard restricted stock agreement. Subject to Executive’s continued employment
by the Company (or its affiliates) through November 10, 2006, the Restricted
Shares shall vest and cease to be Restricted Shares on November 10, 2006 with
respect to the number of shares of Common Stock for which the Target Trading
Price (as defined below) has been achieved prior to such anniversary for at
least any 20 consecutive trading day period in accordance with the following
schedule:

 

Target Trading Price

 

Percentage of
Award Triggered

 

 

 

$17.50 per share*

 

33.33%

 

 

 

$22.50 per share*

 

33.33%

 

 

 

$28.50 per share

 

33.34%

 

--------------------------------------------------------------------------------

*This Target Trading Price had been achieved as of March 1, 2006.

 

Notwithstanding the foregoing, subject to Executive’s continued employment by
the Company (or its affiliates), the Restricted Shares shall vest and cease to
be Restricted Shares on the earlier of (i) November 10, 2010 or (ii) the
occurrence of a Change in

 

--------------------------------------------------------------------------------


 

Control (as defined in the 2003 Stock Incentive Plan). The Company
may accelerate the vesting of all or any part of the Restricted Shares at any
time after November 10, 2006, based on such factors, if any, as the Company
shall determine, in its sole discretion. Unless otherwise determined by the
Committee or as provided herein, Executive shall forfeit to the Company any
Restricted Shares that do not become vested prior to Executive’s termination of
employment with the Company for any reason, without compensation other than
repayment of the par value paid for such shares of Restricted Shares, if
applicable. Without limiting the generality of the adjustment provision under
Section 4.2 of the 2003 Stock Incentive Plan, the Company acknowledges that it
has no intention to adversely impact Executive by reason of extraordinary
factors relating to the capital structure of the Company or the Common Stock,
such as extraordinary dividends, and if an event occurs that could reasonably be
expected to impair Executive’s ability to achieve the Target Trading Prices, the
Compensation Committee of the Board will use reasonable judgment, which decision
shall be dispositive, to adjust the Target Trading Prices in a manner consistent
with such event.

 

For purposes of this Agreement, the “Target Trading Price” shall mean the
closing sales price of a share of Common Stock on any date as reported by the
principal national securities exchange in the United States on which it is
listed or admitted to trading or if not traded on any such exchange, as quoted
by the National Association of Securities Dealers or the OTC Bulletin Board or
as quoted on the pink sheets by the National Quotation Bureau.

 

(3)                                   Notwithstanding the foregoing, if
Executive’s employment is terminated by reason of his death or Disability, any
unvested portion of the Initial Option (or any other stock option then held by
Executive) shall become vested and exercisable and the unvested portion of the
Restricted Shares for which the applicable Target Trading Price requirement has
been satisfied prior to such termination shall vest and cease to be Restricted
Shares.

 


(4)                                   UPON THE OCCURRENCE OF A CHANGE IN CONTROL
(AS DEFINED IN THE SUPERIOR ESSEX INC. 2005 INCENTIVE PLAN), SECTION 8(D) OF THE
AGREEMENT SHALL APPLY WITH RESPECT TO ALL OF EXECUTIVE’S OUTSTANDING EQUITY
AWARDS, INCLUDING THE INITIAL OPTION AND THE RESTRICTED SHARES.


 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERQUISITES

 

(1)                                   The Company shall provide a car allowance
to Executive in the amount of $1,200 per month (which is intended to be
inclusive of any income taxes owed by Executive as a result of all or any
portion of this allowance being determined to be compensation to Executive and
Executive will not receive additional compensation to reimburse Executive for
taxes with respect to the allowance). Executive shall be responsible for all
costs of operating and maintaining the vehicle, including insurance, title,
taxes and fuel. Subject to compliance with the Company’s policies, the Company
will reimburse or pay deductible business expenses related to the use of the
vehicle, subject to Company policies, such as parking fees and fuel for business
mileage.

 

(2)                                   The Company shall reimburse Executive, in
accordance with the Company’s telecommunications policy, for the
telecommunications and computing costs to provide Executive with an effective
office capability at home and while traveling.

 

(3)                                   The Company agrees to pay the first $7,500
of reasonable expenses incurred by Executive per year for financial planning and
counseling in accordance with the Company’s policy. Any expenses in excess of
$7,500 per year shall be borne by Executive.

 

(4)                                   The Company shall pay the premium for
Executive’s disability insurance consistent with past practice.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RELEASE

 

In exchange for a portion of the benefits described in the attached Amended and
Restated Employment Agreement dated as of March 10, 2006 (the “Agreement”), to
which I agree I am not otherwise entitled, I hereby release Superior Essex Inc.
(the “Company”), its respective affiliates, subsidiaries, predecessors,
successors, assigns, officers, directors, employees, agents, stockholders,
attorneys, and insurers, past, present and future (the “Released Parties”) from
any and all claims of any kind which I now have or may have against the Released
Parties, whether known or unknown to me, by reason of facts which have occurred
on or prior to the date that I have signed this Release in connection with, or
in any way related to or arising out of, my employment or termination of
employment with the Company; provided that such released claims shall not
include any claims to enforce my rights (i) under, or with respect to, the
Agreement, (ii) to indemnification provided at law or pursuant to the Company’s
(or an affiliate’s) By-Laws or insurance or to directors’ and officers’
liability or employment practices insurance coverage, (iii) under COBRA or my
vested rights under benefit or incentive plans; or (iv) as a stockholder.
Notwithstanding the generality of the preceding sentence, such released claims
include, without limitation, any and all claims under federal, state or local
laws pertaining to employment, including the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et seq., the Fair Labor Standards Act, as amended, 29 U.S.C.
Section 201 et seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et seq., and any and all state or local laws regarding employment
discrimination and/or federal, state or local laws of any type or description
regarding employment, including, but not limited to, any claims arising from or
derivative of my employment with the Company, as well as any and all claims
under state contract or tort law or otherwise.

 

I hereby represent that I have not filed any action, complaint, charge,
grievance or arbitration against the Company or the Released Parties.

 

I understand and agree that I must forever continue to keep confidential all
proprietary or confidential information which I learned while employed by the
Company, whether oral or written and as defined in the Agreement (“Confidential
Information”) and shall not make use of any such Confidential Information on my
own behalf or on behalf of any other person or entity, except as specifically
authorized by the Agreement.

 

I expressly understand and agree that the Company’s obligations under this
Release and the Agreement are in lieu of any and all other amounts to which I
might be, am now or may become entitled to receive from any of the Released
Parties upon any claim whatsoever.

 

I understand that I must not disclose the terms of this Release and the
Agreement to anyone other than my immediate family, financial advisors (if any)
and legal counsel and that I must immediately inform my immediate family,
financial advisors (if any) and legal counsel that they are prohibited from
disclosing the terms of this Release and the Agreement.

 

--------------------------------------------------------------------------------


 

It is understood that I will not be in breach of the nondisclosure provisions of
this Release if I am required to disclose information pursuant to a valid
subpoena or court order, provided that I notify the Company (to the attention of
the General Counsel of the Company) as soon as practicable, but prior to the
time in which I am required to disclose information, that I have received the
subpoena or court order which may require me to disclose information protected
by this Release. Notwithstanding the foregoing, I also may disclose the terms of
this Release to government taxing authorities and/or the SEC.

 

I agree that any violation or breach by me of my nondisclosure obligations,
without limiting the Company’s remedies, shall give rise on the part of the
Company to a claim for relief to recover from me, before a court of competent
jurisdiction, any and all amounts previously paid to or on behalf of me by the
Company pursuant to Section 8 of the Agreement, but shall not release me from
the performance of my obligations under this Release.

 

I will not apply for or otherwise seek employment with the Released Parties
without their written consent.

 

I have read this Release carefully, acknowledge that I have been given at least
21 days to consider all of its terms, and have been advised to consult with an
attorney and any other advisors of my choice prior to executing this Release,
and I fully understand that by signing below I am voluntarily giving up any
right which I may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. I also understand that I have a period of 7 days after signing
this Release within which to revoke my agreement, and that neither the Company
nor any other person is obligated to provide any benefits to me pursuant to the
Agreement until 8 days have passed since my signing of this Release without my
signature having been revoked. I understand that any revocation of this Release
must be received by the General Counsel of the Company within the seven-day
revocation period. Finally, I have not been forced or pressured in any manner
whatsoever to sign this Release, and I agree to all of its terms voluntarily. I
represent and acknowledge that no representation, statement, promise,
inducement, threat or suggestion has been made by any of the Released Parties or
by any other individual to influence me to sign this Release, except such
statements as are expressly set forth herein or in the Agreement.

 

This Release is final and binding and may not be changed or modified.

 

 

 

 

 

 

DATE

David S. Aldridge

 

2

--------------------------------------------------------------------------------